Citation Nr: 0529316	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for service-connected 
pes cavus of the left foot, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972, and from April 1975 to March 1977.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

In this case, service connection for bilateral pes cavus, 
with hammertoe deformity, was originally granted in July 
1974, and a 20 percent evaluation assigned under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5278-5282.  
The hyphenated code used for rating the veteran's disability 
was intended to show that the veteran's disability included 
both pes cavus, Diagnostic Code 5278, and hammertoe deformity 
of the foot, under Diagnostic Code 5282.  The specific order 
of diagnostic codes was meant to show the veteran's hammertoe 
deformity was caused by his pes cavus.  38 C.F.R. § 4.27 
(2005).

In March 1986, separate 10 percent evaluations were assigned 
for each foot with regard to the veteran's pes cavus, under 
Diagnostic Code 5299-5278.  When an unlisted disease, injury, 
or residual condition is encountered, requiring rating by 
analogy, the first 2 digits of the diagnostic code will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions, 
rated by analogy.  38 C.F.R. §§ 4.20, 4.27 (2005).  As such, 
the RO rated the veteran's pes cavus disability by analogy to 
Diagnostic Code 5278, one of the diagnostic codes under which 
it was originally rated.

However, VA's Schedule for Rating Disabilities (Schedule) 
includes provisions for unilateral evaluations of pes cavus, 
but those provisions are to be used only when the pes cavus 
is present in only one foot, and not in the other.  When, as 
in the veteran's case, there is evidence that pes cavus 
exists in both feet, and the RO seeks to evaluate it under 
Diagnostic Code 5278, the RO must use the criteria for 
bilateral pes cavus, and evaluate both feet together.  

In addition, the Board's review of the veteran's claims file 
shows that the veteran also has evidence of hammertoes, the 
criteria for which is described under Diagnostic Code 5282.  
Accordingly, if the evidence of record supports a finding 
that the veteran also has hammertoe deformity of either foot 
or both feet, the RO must consider whether separate ratings 
under Diagnostic Code 5282 are warranted for these disorder.  
The same is true if the findings of record, and/or those of 
the VA examination that this remand requires, support an 
evaluation for other foot disabilities or disorders specified 
in the Schedule.  Evaluations for distinct disabilities 
resulting from the same injury can be combined so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See 38 C.F.R. § 4.25(b) (2005); Esteban v. Brown, 6 Vet. App. 
259 (1994).

As such, the Board may not proceed with appellate review of 
the issue on appeal before the veteran's service-connected 
foot disorder is properly adjudicated by the RO.  
Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must contact the veteran, and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on the 
veteran's response, the RO must attempt to 
procure copies of all records that have not 
previously been obtained from identified 
treatment sources.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity to 
respond.  

2.  Thereafter, the veteran must be afforded 
a VA examination to determine the current 
extent of the impairment that exists as a 
result of his bilateral service-connected 
foot disorders.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  The examiner 
must record pertinent medical complaints, 
symptoms, and clinical findings.  A complete 
rationale for all opinions must be provided.  
The report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  
In the event that the veteran does not 
report for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  When the above development has been 
completed, the claim must be readjudicated.  
Specifically, the RO must adjudicate the 
veteran's claim, taking into consideration 
the findings of the VA examination, and rate 
the veteran's bilateral foot disability 
under Diagnostic Code 5278, for pes cavus, 
and, if evidence exists to support a 
separate rating, any related diagnostic 
codes, to include Diagnostic Code 5282, 
hammertoe deformity of the foot.  If any 
remaining benefit is denied, an additional 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


